Affirmed and
Memorandum Opinion filed January 28, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01142-CR
____________
 
DYLAN JAMES LAUGHREY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the 239th District Court
Brazoria County, Texas
Trial Court Cause No. 57,949
 
 
 

MEMORANDUM
OPINION
            Appellant was indicted for the offense of capital murder and
sentenced to confinement for life in the Institutional Division of the Texas
Department of Criminal Justice.  Appellant filed a timely notice of appeal.
            Appellant’s appointed counsel filed a brief in which he
concludes this appeal is wholly frivolous and without merit.  The brief meets the
requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 
(1967), by presenting a professional evaluation of the record and demonstrating
why there are no arguable grounds to be advanced.  See High v. State,
573 S.W.2d 807, 811–12 (Tex. Crim. App. 1978).
            A copy of counsel’s brief was delivered to appellant.  Appellant
was advised of the right to examine the appellate record and file a pro se
response. See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App.
1991).  Appellant received a copy of the record on November 16, 2009.  As of
this date, more than thirty sixty days have elapsed since appellant received
the record, and no pro se response has been filed.
            We have carefully reviewed the record and counsel’s brief and
agree the appeal is wholly frivolous and without merit.  Further, we find no
reversible error in the record.  A discussion of the brief would add nothing to
the jurisprudence of the state.  We are not to address the merits of each claim
raised in an Anders brief or a pro se response when we have determined
there are no arguable grounds for review.  See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005).
            Accordingly, the judgment of the trial court is affirmed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices
Yates, Seymore, and Brown. 
Do Not Publish — Tex. R. App. P. 47.2(b).